DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are: an activation unit…for activating operation units in claim 1.
Such claim limitation(s) is/are: a control unit for controlling operation parameters in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11, 21, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, discloses, “fastener connection process parameters”. However, it is unclear what parameter form the fastener connection process parameters. Is it a torque parameter? Is it a speed parameter? Is it a size parameter?
Claim 11, discloses, “fastener connection process parameters” and “fastener connection equipment”. However, again it is unclear what parameter form the fastener connection process parameters. Is it a torque parameter? Is it a speed parameter? Is it a size parameter? And, it is unclear what equipment forms the “fastener connection equipment”. 
Claim 21 contains the trademark/trade name SIMULTORC®, HYTORC®, and Parallel Joint Closure®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or bolting method and/or joint integrity and, accordingly, the identification/description is indefinite.
Claims 24 and 28 disclose, “automation enhancements such as drone flight capabilities”. However, it is unclear how the drone flight capabilities provide any automation enhancement. What is the automation enhancement being provided by the drone? How does the drone provide such automation enhancements?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11-14, 18-22, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junkers (EP2421679).

In reference to claim 1, Junkers discloses an operation parameter regulation unit (759, Paragraph 59) for use with a bolting system having a plurality of networked electrically powered torque tools (100 and 700) and/or drive portions of torque tools for simultaneous tightening of industrial threaded fasteners (See claims 1 and 4), the operation parameter regulation unit including: a processing unit (formed as the 

In reference to claim 2, Junkers discloses that the operation parameters include either: tool electrical circuit parameters including current, voltage and/or magnetic field; tool torque output values; fastener rotation speeds; fastener pretensioning force; fastener rotation angle; fastener elongation; fastener and/or tool torsion; reaction fixture side load; fastener frictional resistance; and/or any combination thereof (Paragraph 69). 

In reference to claim 3, Junkers discloses that wherein during operation if the difference in the operation parameters of the plurality of networked electrically powered torque tools and/or drive portions of torque tools exceeds the predetermined value the control unit regulates the operation parameters of each tool and/or drive portion until the difference in operation parameter(s) returns to within the predetermined value by either: ceasing operation parameter(s) of tool(s) and/or drive portions with increased operation 

In reference to claim 4, As Best Understood, Junkers discloses a data capturing unit (152/752) connected and/or integrated with the processing unit, wherein the processing unit is designed for the output of the value to be set on the operation parameter regulation unit based on fastener connection process parameters (i.e. torque) determined with the data capturing unit (Paragraphs 61-62).

In reference to claim 6, Junkers discloses a storage unit (formed as the ROM of the microcomputer or the CPU, see Paragraphs 72-73). 

In reference to claim 8, Junkers discloses a sensor unit for direct and/or indirect measurement of the operation parameters of the plurality of networked electrically powered torque tools and/or drive portions of torque tools (Paragraph 62).

In reference to claim 11, As Best Understood, Junkers discloses that the fastener connection process parameters are determined from an operating personnel, a power operated tool, a fastener connection instance and fastener connection equipment  

In reference to claim 12, Junkers discloses an electrically powered torque tool (7) including an operation parameter regulation unit according to any preceding claim (Paragraph 47). 

In reference to claim 13, Junkers discloses that the electrically powered torque tool is of a handheld and/or mobile variety (Paragraph 76 and Figure 8). 

In reference to claim 14, Junkers discloses an industrial bolting system (see Figures 7 and/or 8) for simultaneous tightening of industrial threaded fasteners (131 and 731) including an operation parameter regulation unit (Paragraph 47).

In reference to claim 18, Junkers discloses that the networked electrically powered torque tools and/or the networked electrically powered drive portions of torque tools of the handheld and/or mobile variety (Figures 7-9). 

In reference to claim 19, Junkers discloses that the operation parameter regulation unit automatically controls the plurality of networked electrically powered torque tools and/or drive portions of torque tools (Paragraph 72). 



In reference to claim 21, As Best Understood, Junkers discloses an industrial bolting system according to either that achieves SIMULTORC®, a proprietary bolting method of HYTORC® Division UNEX Corporation, to ensure Parallel Joint Closure® and joint integrity which minimizes risk of operator injury, property damage and/or production loss by joint leakage, joint failure and/or crushing a gasket buffering closure of a flange because all of the structural limitations have previously been met. 

In reference to claims 22 and 27, Junkers shows that each of the plurality of networked electrically powered torque tools (100/700) and/or drive portions of torque tools are arranged equally distantly from one another on threaded fasteners around the fastener connection instance (Figures 7 and 8). 

In reference to claim 26, Junkers discloses the method of maintaining a difference between operation parameters of each of the plurality of networked electrically powered torque tools and/or drive portions of torque tools within a predetermined value (Paragraph 65). 

. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Junkers (EP2421679) in view of Sakamoto (EP1852760). 

In reference to claim 5, Junkers discloses the claimed invention as previously mentioned above, but lacks, the data capturing unit is designed as a mobile code reading device and/or RFID receiver and/or write unit. However, Sakamoto teaches that it is old and well known in the art at the time the invention was made to provide a data capturing unit (1) designed as a mobile code reading device and/or RFID receiver and/or write unit (Paragraphs 28, 29, 36 and 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the data capturing unit, of Junkers, with the known technique of providing a data capturing unit designed as a mobile code reading device and/or RFID receiver and/or write unit, as taught by Sakamoto, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that 

In reference to claim 7, Sakamoto discloses wireless connection (Paragraph 28) with the plurality of networked electrically powered torque tools and/or drive portions of torque tools by any suitable means including Satellite, WI-FI, WiMAX, Bluetooth, ZigBee, Microwave, Infrared, and/or Radio (Paragraphs 26, 28, 29 and 36-38). 

In reference to claim 10, Sakamoto discloses documentation of realized bolting connections (i.e. “screw type data” and/or “screw quality data”, see Paragraph 50). 

In reference to claim 20, Sakamoto discloses that the activation unit of at least one of the plurality of networked electrically powered torque tools and/or drive portions of torque tools is formed as a trigger which is manually controlled by an operator (Paragraphs 39, 47, 52 and 53).

In reference to claim 25, Sakamoto discloses a sensing unit (by detecting) which determines when the plurality of networked electrically powered torque tools and/or drive portions of torque tools are available to tighten and/or loosen the threaded fasteners thereby rendering the operation unit activatable (Paragraphs 40 and 41). 

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Junkers (EP2421679) in view of Sakamoto (EP1852760) and Van Schoiack (2008/0319570). 

 that it is old and well known in the art at the time the invention was made to provide a data capturing unit (120) that is designed for wireless connection (128) with a processing unit (104, see Paragraphs 19, 25 and 36, see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the data capturing unit, of Junkers, with the known technique of providing a data capturing unit that is wirelessly connected to a processing unit, as taught by Van Schoiack, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having short range or longer range wireless communications thereby more accurately transferring data to the processing unit while not having to be in physical contact therewith and also reduces cost because a single processer could be attached to multiple tools. 

Claim 15-17, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Junkers (EP2421679) in view of Zeiler (WO2013/063507). 

In reference to claims 15 and 16, Junkers discloses the claimed invention as previously mentioned above, but lacks, having the plurality of networked electrically powered torque tools and/or drive portions of torque tools being controlled by an electrically powered torque tool. However, Zeiler teaches that it is old and well known in the art at the time the invention was made to provide a plurality of networked electrically powered 

In reference to claim 17, Zeiler also discloses that an operation parameter regulation unit is formed within a mobile device (610) which again provides a more advantageous and versatile device which increases the distance over which the tools, the processors and/or the controllers can communicate and Junkers further discloses that the industrial bolting system including either: a plurality of networked electrically powered torque tools (Figures 7-9); a plurality of networked electrically powered drive portions of torque tools; or any combination thereof (Figure 9). 

In reference to claim 23, Zeiler also discloses that it is known to provide the plurality of networked electrically powered torque tools and/or drive portions of torque tools to include time and/or position capturing unit(s) (Paragraphs 69, 74, 80, 121, 122, 137 and 

In reference to claims 24 and 28, As Best Understood, Zeiler discloses that the time and/or position capturing unit(s) include a method/apparatus for providing automation enhancements such as drone flight capabilities (i.e. satellite 110 is considered as being an unmanned aircraft), which allow for remote, unsupervised and/or automatic performance of bolting operations (Paragraphs 56, 67, 109 and 156). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Junkers, with the known technique of providing the automation enhancements such as drone flight capabilities, as taught by Zeiler, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to detect the time and/or position of the tools from a remote location.  

In reference to claim 25, Zeiler discloses a sensing unit (by determining the charge status of the battery) which determines when the plurality of networked electrically . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gauthier et al. (2018/0361547) teach that it is old and well known in the art to provide wireless communication between a wrench (10) and a processor (1100, Paragraph 127). Cutler et al. (2011/0278037) teach that it is old and well known in the art to provide wired or wireless communication including RF communication between a tool (28) and a processor (28, Paragraph 61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723